ORFINGER, M., Senior Judge.
In February 1997, appellant entered a plea of guilty to possession of a concealed firearm and was placed on probation. In November of 1997, his probation was revoked based on his admitted violations and he was sentenced to a term in prison. His guidelines scoresheet included 18 points for possession of a firearm, which he contends makes his sentence illegal, based on White v. State, 714 So.2d 440 (Fla.1998), which he says should be retroactively applied. This court has already held that White is not to be applied retroactively, see Mathis v. State, 719 So.2d 348 (Fla. 5th DCA 1998), and despite appellant’s argument, we are not persuaded that the issue was incorrectly decided. See also, Smith v. State, 737 So.2d 577 (Fla. 4th DCA 1999). Appellant’s sentence was legal when imposed, and the trial court did not err in denying his motion to correct it.
AFFIRMED.
ANTOON, C.J., and THOMPSON, J„ concur.